Call ah apt, J.
The judgment of conviction of defendant Prank Silinsky should be reversed, the information dismissed and said defendant discharged from custody, upon the ground that the guilt of said defendant was not established beyond a reasonable doubt as to either crime charged.
The judgment of conviction of defendant Samuel Solomon should be reversed and a new trial ordered as to the charge of violating section 1712 of the Penal Law. The guilt of said defendant was not established beyond a reasonable doubt as to the charge of violating section 986 of the Penal Law, and that count of the information should have been and is now dismissed. Assuming that the evidence adduced was sufficient to establish, prima facie, a violation of section 1712 of the Penal *526Law, the receipt of People’s Exhibit 2 constituted prejudicial error requiring a new trial. This exhibit could have no relevancy except as to the charge of violating section 986 of the Penal Law, and even as to that charge it was incompetent for it did not appear that the document related to transactions involving bets or wagers.